                             Case 1:21-cr-00360-JPB-AJB Document 4 Filed 09/15/21 Page 1 of 1

U.S. Department of Justice
United States Attorney




                                         IN THE UNITED STATES DISTRICT COURT
                                             FOR THE NORTHERN DISTRICT OF GEORGIA

                                                                   Division: Atlanta
                                                                   (USAO: 2020R00818)

                                       DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION


COUNTY NAME:                  Fulton                                          DISTRICT COURT NO.                        laSlCR-360
                                                                                                              UNDER SEAL


X Indictment                                        Infonnation                                   Magistra te's Complaint
DATE: September 15, 2021                            DATE:                                         DATlf
                                                                                                         ISSUED A ID DEL!VEI .ED
                               UNITED STATES OF AMERICA                      INDICTMENT
                                        vs.                                  Prior Case Number:          TO U.S. MARSHAL
                              BOLAJI KAZEEM OWOLABI                      I   Date Filed:
                                                                                                         SY:
GREATER OFFENSE CHARGED: X Felony Misdemeanor                                                                 - - ----------
                                                                                                         _ _ _ _ _DEPUTY CLERK
                                             Defendant Information:
Is the defendant in custody? Yes X No
Will the defendant be arrested pending outcome of this proceeding? X Yes                            No
Is the defendant a fugitive? Yes X No
Has the defendant been released on bond? Yes X No
                                                                                                                     FILED INOPEN COURT
Will the defendant require an interpreter?                Yes     X No                                                  U.S.C.C. -Atlanta



                                                                                                                 KEVIN P. 1,,•JEIMER, Clerk
                                                                                                                   By : ~ O,;puty Clerk




District Judge:


Attorney: Kelly Kathleen Connors
Defense Attorney:
